department of the treasury internal_revenue_service washington d c date uilc number release date internal_revenue_service national_office field_service_advice memorandum for senior technical reviewer cc intl br paul epstein subject from this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend fc country z x usp year y issue s does usp’s activity of purchasing and holding stocks and securities for a two to six year period constitute the conduct_of_a_trade_or_business that may be attributed to fc and if so was such business conducted or deemed conducted in the united_states are gains from the disposition of usp’s investment taxable to fc in the united_states conclusion based on the usp’s offering documents it appears that usp’s stock activity does not constitute a trade_or_business and consequently fc’s distributive_share of usp’s gains are not taxable in the united_states however if usp in fact traded stock in a frequent regular and continuous manner in an effort to profit from the short term market swings its stock trading activity may constitute a trade_or_business and consequently fc’s distributive_share of usp’s gains would be taxable in the united_states facts fc is a foreign_corporation established under the laws of country z none of fc’s shareholders are citizens of the united_states fc owns a x limited_partnership_interest in usp a u s limited_partnership which primarily invests in stocks fc does not directly engage in trade_or_business_within_the_united_states usp maintains all its offices in the united_states including its principal office and conducts all its management activities in the united_states materials submitted from usp’s offering documents indicate that usp’s objective is to invest its committed capital in a diversified portfolio of leveraged equity investments that are expected to generate superior long term capital_gains usp expects to hold its investments for a period of two to six years the facts indicate in year y fc recognized interest and dividend income and capital_gains the vast majority of income was capital_gains we have no information as to the holding_period of the stock which generated the capital_gains or losses fc’s distributive_share of usp’s dividends and interest was subject_to_withholding at the applicable_rate fc claims that its distributive_share of the long term capital_gains are not taxable in the united_states since it was not engaged_in_a_trade_or_business_within_the_united_states the service seeks to tax fc’s gains under the theory that the sec_864 safe_harbor for trading stocks and securities for taxpayer’s own account does not apply fc argues however based on the tax considerations section of usp’s offering documents that it should not be considered to be engaged in a trade_or_business as a result of its investment in the fund which itself engages in only an investing activity law and analysis a introduction you have requested assistance regarding whether fc will be exempt from taxation on its distributive_share of usp’s capital_gains under sec_864 the safe_harbor for trading in stocks and securities for one’s own account as discussed below we first analyze whether or not fc is eligible for the sec_864 trading safe_harbor in addition we also analyze whether fc may not be subject_to tax on its distributive_share of usp’s capital_gains notwithstanding its ineligibility for the trading safe_harbor since usp’s activity of purchasing holding and selling stocks may not rise to the level of engaging in a trade_or_business the main issue in this case is whether fc engaged in a trade_or_business as a result of the investment activities conducted by usp if fc engaged_in_a_trade_or_business_within_the_united_states and the gain is effectively connected with that trade_or_business fc will be subject_to tax on that gain under sec_882 if however fc is not engaged_in_a_trade_or_business_within_the_united_states it will not be subject_to tax on that capital_gain because the gain is not fdap_income notwithstanding that the gain is u s source see sec_881 imposing tax on u s source fixed or determinable annual or periodical income of a foreign_corporation fc’s distributive_share of usp’s capital_gain is sourced to the united_states since under sec_865 if a foreign_corporation maintains an office in the united_states income from any sale of personal_property attributable to such office is u s source income although fc itself did not maintain an office in the united_states usp’s office is attributed to fc 301_f2d_200 9th cir unger v commissioner tcmemo_1990_15 aff’d 936_f2d_1316 d c cir therefore fc’s distributive_share of usp’s capital_gains will be u s source income if fc does not itself engage in trade_or_business_within_the_united_states it may still be so treated through the activities of usp see sec_875 if a partnership is engaged_in_a_trade_or_business_within_the_united_states a foreign_corporation which is a partner in the partnership is also considered to be so engaged b trading safe harbors sec_864 establishes two safe harbors for foreign persons trading stocks and securities if either safe_harbor is applicable usp’s trading stocks and securities on fc’s behalf will not constitute a trade_or_business to fc we conclude that neither safe_harbor applies to fc first sec_864 states that a taxpayer will not be engaged in trade_or_business if the taxpayer trades stock_or_securities through a resident broker or other independent agent this safe_harbor does not apply if the taxpayer has an office in the united_states through which the transactions in stocks and securities are effected sec_864 since usp’s office is attributable to fc this safe_harbor does not apply the second safe_harbor provides that a taxpayer will not be engaged in trade_or_business through trading stocks and securities for its own account sec_864 for tax years beginning before date this safe_harbor generally does not apply to a partner in a partnership the principal business of which is trading in stocks and securities for its own account if it has its principal office in the united_states sec_1_864-2 sec_1_864-2 provides rules for determining whether the taxpayer’s principal office is in the united_states in this case there is no issue as to the fact that usp’s principal office is in the united_states since usp does not have any operations from an office outside the united_states therefore for year y the taxable_year at issue this safe_harbor also does not apply to fc however we note that the taxpayer_relief_act_of_1997 p l a removed the requirement that the partnership have its principal office outside the united_states therefore for taxable years beginning after date even if it was determined that usp was a trader rather than investor in stocks and securities fc nevertheless would not be subject_to tax on its distributive_share of usp’s capital_gains due to the sec_864 safe_harbor after date fc would fail the trading safe_harbor in sec_864 only if either fc or usp was also a dealer in stocks or securities id c investing vs trading in stocks and securities the fact that the trading safe harbors of sec_864 do not apply to fc is not to be considered as a determination that fc was in fact engaged_in_a_trade_or_business_within_the_united_states this determination must still be made separately based on the facts and circumstances of the case sec_1_864-2 assuming the safe harbors do not apply the issue is whether usp’s purchasing holding and selling stocks and securities rises to the level of a trade_or_business sec_864 does not define what constitutes a trade_or_business for sec_864 purposes the standard for what constitutes a trade_or_business is the judicial rule_of regular and continuous activity of the taxpayer see 20_tc_151 aff’d per curiam 221_f2d_227 9th cir for nonresident taxpayers the tax law applies the same standard with respect to the trade_or_business as applies to domestic taxpayers see liang v commissioner 23_tc_1040 there is an exception to this rule for partnerships in which five or fewer individuals own more than fifty per cent of either the capital interest or profits interest of the partnership sec_1_864-2 based on the information provided it appears that in fact usp is widely held so that this exception does not apply cases that hold that mere investing in stocks and securities does not rise to the level of a trade_or_business eg 312_us_212 721_f2d_810 fed cir mayer v commissioner t c mem are relevant to determining whether a nonresident is engaged in a u s trade_or_business see liang 23_tc_1040 the cases have held consistently that managing one’s own investments in securities is not the carrying on of a trade_or_business irrespective of the extent of the investments or the amount of time required to perform the managerial functions 376_f2d_280 ct_cl see also 889_f2d_29 2d cir mayer t c mem determining whether a taxpayer’s trading activities constitute investing in stocks and securities or rise to the level of a trade_or_business turns on the facts and circumstances of each case 312_us_212 in determining whether a taxpayer is an investor or a trader the courts have stated that relevant considerations are the taxpayer’s investment intent the nature of the income to be derived from the activity and the frequency extent and regularity of the taxpayer’s securities transactions yaeger f 2d pincite quoting moller f 2d pincite mayer t c mem generally an investor purchases stocks and securities with the intent of earning income from the interest dividends and capital appreciation of the securities an investor is primarily interested in the long term growth potential of his stocks yaeger f 2d pincite in contrast one who is engaged in a trade_or_business of trading securities purchases and sells securities with reasonable frequency in an endeavor to catch the swings in the daily market movements and profits thereby on a short term basis liang 23_tc_1040 the controlling case in the second circuit states that the two fundamental criteria that distinguish traders from investors are the length of the holding_period and the source of the profits yaeger f 2d pincite see also mayer t c mem relatively large amounts of dividend income and long term capital_gains or losses and long holding periods of the stocks owned and of the stocks sold during the relevant period indicate that the taxpayer is an investor yaeger 889_f2d_29 721_f2d_810 530_f2d_1332 9th cir mayer t c mem lastly the fact that the taxpayer made a the cases do not state a bright line as to how short an average holding_period one must have to be characterized as a trader however an average holding_period of one year or longer indicates that the taxpayer is an investor see eg mayer t c mem pincite in which the taxpayer was held to be an investor when the weighted average holding periods of stock sold were days days and days in and respectively and approximately two thirds or more of the stocks sold during the years in issue were held more than six months relatively small number of purchase or sales transactions during the relevant period is also indicative of investor status 721_f2d_810 530_f2d_1332 the information presented to us strongly supports the conclusion that usp’s activities were in the nature of mere investing and therefore do not rise to the level of a trade_or_business first usp’s offering document states that the fund’s objective is to invest its committed capital in a diversified portfolio of equity investments that are expected to generate superior long-term_capital_gains it expects that the general_partner will exert oversight and control of the acquired companies on an ongoing basis and will continuously review the performance of each investment to determine the appropriate timing for disposing of the investment on average it expects that the investments will be held for a period of two to six years this mind set is characteristic of an investor who plans to hold its investments for the long haul and to realize profit through long term capital appreciation it is not the mind set of a trader who expects to purchase and sell securities frequently with an intent to profit from the short term market swings compare yaeger 889_f2d_29 although taxpayer initiated big_number securities transactions over a two year period and pursued his activities vigorously and extensively he was an investor since most of his sales were of securities held for over a year none of his sales were of securities held for less than three months and most of his profit came from holding undervalued stock until its market improved and paoli v commissioner tcmemo_1991_351 many of taxpayer’s securities transactions involved stock held for less than a day and approximately of the sale transactions and approximately of the sales proceeds involved stocks held for less than days nevertheless taxpayer was not a trader since its extensive trading activity only spanned one month the information submitted does not indicate the holding_period of the stocks which usp sold during year y or during the rest of its life therefore we are not certain whether in fact usp carried out its intended investment strategy or conducted a trading operation if in fact usp traded stock in a frequent regular and continuous manner in an effort to profit from the short term market swings its stock trading activity may well constitute a trade_or_business and consequently fc’s distributive_share of usp’s gains may be taxable in the united_states however qualification for long-term_capital_gain characterization is not a necessary condition to be qualified as an investor mayer t c mem pincite the offering documents indicate that usp was going to hold its stocks on average for a period of two to six years if you find that in fact usp engaged in a large volume of day trades or of selling securities with a regular short holding_period this may support trader characterization otherwise our conclusion is that fc is not engaged in a u s trade_or_business and its distributive_share of gains are not taxable in the united_states solely by virtue of usp’s activities no information has been provided concerning the residency of fc’s shareholders or fc’s income other than to the extent it relates to its investment in usp accordingly we express no opinion as to whether fc is a controlled_foreign_corporation see sec_957 a foreign_personal_holding_company see sec_552 or a pfic see sec_1297 or whether fc’s shareholders may be directly subject_to tax in the united_states case development hazards and other considerations if you have any further questions please call the branch telephone number paul epstein senior technical reviewer office of associate chief_counsel international
